PER CURIAM
ORDER
It is this 1st day of February, 1980
ORDERED, by the Court of Appeals of Maryland, that the judgments of the Court of Special Appeals be, and they are hereby, reversed and case remanded to that Court with direction to reverse the judgments of the Circuit Court for Wicomico County and to remand the case to that trial court for a new trial. Pursuant to Maryland Rule 882 f costs are not reallocated as part of the judgment of this Court. See Countess v. State, Nos. 36 and 49, September Term, 1979, decided December 10, 1979.